—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an *513order of the Family Court, Nassau County (Brennan, J.), dated October 31, 1997, which denied his objections to an order of the same court (Bannon, H.E.), entered August 5, 1997, finding that he was obligated to pay 56% of the eldest child’s college expenses.
Ordered that the order is affirmed, with costs.
The Family Court properly confirmed the Hearing Examiner’s finding that the father was obligated to pay 56% of the eldest child’s college expenses (see, Domestic Relations Law § 240 [1-b] [c] [7]; Frei v Pearson, 244 AD2d 454; Justino v Justino, 238 AD2d 549, 550).
The father’s remaining contentions are without merit. Copertino, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.